Citation Nr: 0512122	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  04-01 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
residuals of a right tibia stress fracture with right knee 
pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a 10 percent rating 
for the residuals of a right tibia stress fracture with right 
knee pain syndrome and granted a separate 0 percent rating 
for hallus rigidus of the right great toe with 
osteoarthritis.  Records show the veteran failed to appear, 
without indication of cause, for a scheduled personal hearing 
in July 2004.  Therefore, his request for a personal hearing 
must be considered as having been withdrawn.  See 38 C.F.R. 
§ 20.702 (2004).

The Board notes that in a November 2003 rating decision the 
RO granted an increased 10 percent disability rating for 
hallus rigidus of the right great toe with osteoarthritis.  
It was noted that the determination was considered a complete 
resolution of the appeal as to this issue.  The RO issued a 
statement of the case as to this matter in January 2004 and 
notified the veteran that additional action was required to 
perfect the appeal.  In a February 2004 VA Form 9 the veteran 
stated "[t]he issue I want to appeal is my [r]ight leg [and] 
knee pain."  In an April 2004 statement in lieu of VA Form 
646 the veteran's service representative stated the veteran 
had "clearly expressed his ongoing desire to appeal the 
issue of the right toe."  A subsequent April 2004 VA report, 
in essence, found the February 2004 VA Form 9 was 
insufficient to perfect the right great toe issue for 
appellate review.  The issue was not certified as a matter on 
appeal and was not included as an issue presented for review 
by the veteran's service representative in July 2004.  
Therefore, the Board finds the issue listed on the title page 
of this decision is the only matter properly developed for 
appellate review.

The Board notes that the July 2004 brief in support of the 
claim noting the veteran's overall right leg condition had 
resulted in a loss of employment may be construed as raising 
a claim for entitlement to a total disability rating based 
upon individual unemployability.  This matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
the claim.

2.  The veteran's service-connected residuals of a right 
tibia stress fracture with right knee pain syndrome is 
presently manifested by no more than impairment of the tibia 
with slight knee or ankle disability.


CONCLUSION OF LAW

A rating in excess of 10 percent for the residuals of a right 
tibia stress fracture with right knee pain syndrome is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim and of which parties were expected to 
provide such evidence by correspondence dated in June 2002, 
prior to the adjudication of the claim.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
December 2003 statement of the case.  In light of the actual 
notice provided, the Board finds that any content deficiency 
in the notice letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  Although correspondence dated in June 1995 
indicates the veteran had filed a claim for Social Security 
Administration (SSA) disability benefits, there is no 
evidence these records include any additional reports 
pertinent to the present disability at issue.  The Board 
finds further attempts to obtain additional evidence would be 
futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that a specific medical opinion pertinent to the issue 
on appeal was obtained in October 2002.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  Therefore, the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Factual Background

Service medical records show the veteran complained of right 
knee pain in July 1969.  Records show he was given a T-3 
physical profile change for right knee pain and stress 
fracture to the right tibia.  Subsequent reports are negative 
for complaint, treatment, or diagnosis of any right lower 
extremity disorders.  The veteran's March 1971 separation 
examination revealed a normal clinical evaluation of the 
lower extremities.  

In an August 1992 rating decision service connection was 
established for right knee pain due to stress fracture of the 
right tibia.  A 0 percent disability rating was assigned.  

In correspondence dated in June 1995 the veteran reported he 
had filed a claim for nonservice-connected disability pension 
benefits due to a heart disorder, but that he also had a back 
disorder that prevented him from working.  In correspondence 
dated in May 1998 he stated he had experienced trouble with 
his back and legs for approximately two years with constant 
pain.  He also reported he had incurred a knee injury during 
active service.  

VA examinations in May 1998 noted the veteran reported an 
injury during basic training when he slipped on some rocks 
while running and skidded on his knees.  He stated X-rays 
were taken and his leg was placed in traction, but that he 
was not told it was broken.  The examiner noted there was no 
evidence of osteomyelitis or previous surgery.  There were 
symptoms of pain, weakness, stiffness, swelling, instability 
or giving way, and locking, but no evidence of heat, redness, 
"strainage," or painful or abnormal motion.  There was no 
evidence of flare-ups or bone disease, active infection, use 
of assistance devices, symptoms of bone disease, effect upon 
occupation or daily activities, objective evidence of 
deformity, angulation, false motion, shortening, intra-
articular involvement, malunion, nonunion, loose motion, or 
false joint.  There was tenderness over the anterior upper 
tibia.  It was noted that the veteran's gait was normal and 
that there was no evidence of ankylosis.  There was normal 
musculature to the right leg.

A joints examination report noted right knee flexion to 135 
degrees and extension to 0 degrees.  There was tenderness 
over the upper anterior tibia, lower patella, and on the 
sides and over the patellar tendon.  The examiner noted X-
rays revealed no acute bony injuries to the right tibia and a 
probable tiny old avulsion fracture of the medial malleolus.  
X-rays of the right knee were unremarkable.  The diagnoses 
included normal examination of the right tibia with an 
incidental finding of old avulsion fracture to the right 
medial malleolus and patellofemoral pain syndrome with normal 
range of motion.  

In an August 1998 rating decision granted an increased 10 
percent rating for the residuals of a right tibia stress 
fracture with right knee pain syndrome.  

In correspondence dated in August 2001 the veteran requested 
entitlement to an increased rating for right leg and foot 
pain.  He stated his pain had increased over the previous 
year.

VA examination in October 2002 noted the veteran did not 
complain of any tibia pain nor did he claim to have a history 
of a right tibia stress fracture.  He stated the main source 
of his problem was his right great toe and some right knee 
pain.  He claimed he injured his right foot in basic training 
in 1969.  Examination of the right knee revealed no effusion.  
The knee was stable to varus or valgus stress.  There was 
some mild patellar tenderness, but no mediolateral joint 
tenderness.  Range of motion studies revealed extension to 0 
degrees and flexion to 135 degrees.  Neurovascular 
examination was unremarkable.  X-rays were fairly 
unremarkable with some mild patellofemoral degenerative joint 
disease.  The diagnoses included right knee patellofemoral 
pain syndrome versus osteoarthritis.  The examiner commented 
that the veteran's right knee revealed fairly well preserved 
joint spaces and that it was likely his secondary knee pain 
was due to his abnormal gait as a result of his hallux 
rigidus.  

In statements dated in January and February 2004 the veteran 
complained of constant right knee pain and intermittent 
swelling and giving way.  He stated he was unable to walk any 
distance because of pain.  A July 2004 brief in support of 
the claim noted the veteran's overall right leg condition had 
resulted in a loss of employment.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

A disorder unlisted in the rating schedule may be evaluated 
under a listing for a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2004).

The Rating Schedule provides ratings for impairment of the 
tibia or fibula when there is evidence of malunion of the 
tibia and fibula with slight knee or ankle disability (10 
percent), for malunion of the tibia and fibula with moderate 
knee or ankle disability (20 percent), for malunion of the 
tibia and fibula with marked knee or ankle disability (30 
percent), and for nonunion of the tibia and fibula, with 
loose motion, requiring a brace, (40 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2004).

The Rating Schedule also provides that traumatic and 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2004).  A 10 percent rating is applicable for each major 
joint affected by limitation of motion when the limitation is 
noncompensable under the appropriate diagnostic code.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2004).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The Rating Schedule provides compensable ratings for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), 15 degrees 
(30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2004).  Compensable ratings for limitation of extension of 
the leg are assigned when extension is limited to 10 degrees 
(10 percent), 15 degrees (20 percent), 20 degrees (30 
percent), 30 degrees (40 percent) or 45 degrees (50 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).  Normal knee 
flexion and extension is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (2004).

The Rating Schedule also provides ratings for impairment of 
the knee when there is evidence of slight (10 percent), 
moderate (20 percent), or severe (30 percent) recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).  A 20 percent rating is assigned 
for dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2004).

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to instability or subluxation) also 
demonstrated additional disability with evidence of traumatic 
arthritis and a limitation of motion.  See VAOPGCPREC 23-97 
(Jul. 1, 1997).  Separate ratings are also permissible for 
limitation of flexion and limitation of extension of the same 
joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  The Court has 
held that disabilities may be rated separately without 
violating the prohibition against pyramiding unless they 
constitutes the same disability or symptom manifestations.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of a right tibia stress 
fracture with right knee pain syndrome are presently 
manifested by no more than impairment of the tibia with 
slight knee or ankle disability.  Although there is no 
evidence of malunion of the tibia in this case, the Board 
concurs with the RO's application of the analogous criteria 
under Diagnostic Code 5262.  See 38 C.F.R. § 4.20.

The evidence shows that on VA examination in October 2002 
range of motion studies revealed right knee extension to 0 
degrees and flexion to 135 degrees.  The knee was stable to 
varus or valgus stress.  There was some mild patellar 
tenderness, but no mediolateral joint tenderness.  X-rays 
were fairly unremarkable with some mild patellofemoral 
degenerative joint disease.  X-rays in May 1998 of the right 
tibia also revealed an incidental finding of old avulsion 
fracture to the right medial malleolus.  These findings are 
indicative of no more than a slight disability as a result of 
the service-connected tibia impairment.  Therefore, the Board 
finds a rating in excess of 10 percent is not warranted under 
the criteria for Diagnostic Code 5262.  

Alternatively, a 10 percent rating could be assigned under 
the criteria for traumatic arthritis, Diagnostic Code 5010, 
based upon the October 2002 X-ray examination findings.  A 
separate rating for traumatic arthritis, however, would 
violate the prohibition against the pyramiding of ratings for 
the same disability.  There is also no evidence demonstrating 
that any higher or separate ratings are otherwise warranted 
based upon limitation of right leg flexion or extension.  
While the veteran has complained of intermittent giving way 
of the right knee, the Board finds the persuasive VA 
examination findings are not indicative of any additional 
right knee disability manifested by recurrent subluxation or 
instability.  In fact, although the May 1998 VA examiner 
noted symptoms of instability or giving way and locking, no 
objective evidence as to these matters were identified.  The 
October 2002 VA examiner, however, found the knee was stable 
to varus and valgus stress.  In the absence of any objective 
evidence of an additional right knee disability, the Board 
finds the appeal for a rating in excess of 10 percent must be 
denied.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the veteran claims to have 
lost employment as a result of this disability, his symptoms 
of limited motion and pain are adequately addressed by the 
present rating.  There is no indication of any unusual or 
exceptional circumstances as to render the application of the 
Rating Schedule impractical.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to a rating in excess of 10 percent for the 
residuals of a right tibia stress fracture with right knee 
pain syndrome is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


